COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        In re Texas Construction Specialists, L.L.C.

Appellate case number:      01-18-01028-CV

Trial court case number:    16-CV-1259

Trial court:                405th District Court of Galveston County

      Peter M. Kelly and his former firm, Kelly, Durham & Pittard, LLP, have filed a
motion to withdraw as co-counsel for relator, Texas Construction Specialists, L.L.C. See
TEX. R. APP. P. 6.1(b), 6.5. The motion is granted.

      The Clerk of this Court is directed to note the withdrawal of Peter M. Kelly, Dana
Levy, and Kelly, Durham & Pittard, LLP (now Durham, Pittard & Spalding, LLP) as
counsel for relator on the docket of this Court. Andrew E. Lemanski and Armando
Lopez remain as counsel for relator in this proceeding. See TEX. R. APP. P. 6.2.

       It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                    Acting individually      Acting for the Court

Date: _January 15, 2019__